OPINION
PER CURIAM.
This case came before the court for oral argument on May 6, 1991, pursuant to an order which had directed both parties to appear and show cause why the issues raised by this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the trial justice did not err in granting summary judgment in favor of the third-party defendant, Michael DiChiaro. DiChiaro had settled with the plaintiff and obtained a joint tort-feasor release in full satisfaction of the pro rata share for which Michael DiChiaro might be liable as a result of the automobile accident in which George J. Chalko, Jr.’s and Michael DiChiaro’s automobiles were involved.
Consequently, we are of the opinion that the interests of George J. Chalko, Jr. were fully protected by the release and that under the circumstances of this case no right of indemnity on the part of Chalko could arise as against Michael DiChiaro under the principles enunciated in Wilson v. Krasnoff, 560 A.2d 335 (R.I.1989).
Therefore, the appeal of defendant, George J. Chalko, Jr., is hereby denied and dismissed, the summary judgment entered on behalf of the third-party defendant, Michael DiChiaro, is affirmed. The papers in the case are remanded to the Superior Court for further proceedings between the plaintiff and the defendant.